Citation Nr: 0804208	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a skin disorder, in 
the groin area, including as due to exposure to herbicides.  

3.  Entitlement to a disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 10 
percent for right hip arthritis.

5.  Entitlement to a disability rating in excess of 10 
percent for left hip arthritis.  

6.  Entitlement to a compensable disability rating for post 
traumatic left chest wall pain.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 until 
December 1968, September 1973 until July 1979, and March 1985 
until March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision 
regarding service connection for post traumatic left chest 
wall pain and a November 2004 rating decision for claims 
regarding PTSD, the left and right hips, a sinus disorder, 
and a skin disorder in the groin area from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The issue of a compensable disability rating for post 
traumatic left chest wall pain will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's sinus disorder is not related to service, 
including any incident thereof.  

2.  The veteran's skin disorder, in the groin area, is not 
related to service, including any incident thereof.  

3.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood due to 
symptoms.  

4.  The veteran's right hip arthritis is manifested by severe 
pain and more nearly approximate flexion to 30 degrees.  

5.  The veteran's left hip arthritis is manifested by 120 
degrees of flexion and abduction of 45 degrees.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred during active military 
service. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A skin disorder, in the groin area, was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.130, 
Diagnostic Code 9411 (2007).

4.  The criteria for a 20 percent rating evaluation for right 
hip arthritis, and no more, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Codes 5010, 5252-5255 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for left hip arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5010, 5252-5255 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided pertaining to 
service connection did not address either the type of 
evidence to assign a disability rating or an effective date, 
such error was harmless given that service connection is 
being denied for the sinus disorder and skin disorder, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  Moreover, this notice was 
provided by the RO in an August 2006 letter and the veteran 
has had an opportunity to respond to this letter.

The veteran is also challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for his left and right hip disabilities and his 
post traumatic left chest wall pain.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2005 and April 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran has submitted statements.  
The appellant was afforded a VA medical examination for PTSD 
in October 2004 and March 2005, skin disorders in March 2005, 
and for his hips and sinus disorders in March 2005.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The veteran essentially contends that his sinus disorder and 
skin disorder developed due to service, including a 
contention that the latter disorder is possibly due to 
herbicide exposure.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, certain diseases shall be service- 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The 
only skin disorder included in this list of presumptive 
diseases is chloracne or other acneform disease consistent 
with chloracne.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

Sinus Disorder

The veteran contends that he was exposed to dust in service, 
which contributed to his sinus disorder.  The veteran has 
also contended that his current sinus disorder developed in 
service, and that his in-service respiratory infection and 
asthma caused his sinus disorder (See February 2004 notice of 
disagreement).  The veteran reported treatment for a sinus 
condition, in a March 2004 VA Form 21-4138, which began in 
2001 and a VA medical center active problem list from March 
2004 indicates that the veteran has chronic rhinitis.  He 
also reported to his March 2005 VA examiner that the onset of 
his sinus-related symptoms was in the late 1980s, after being 
stationed in California.  He is currently diagnosed with 
chronic sinusitis.  

The veteran's service medical records indicate that he 
complained of a sore throat and nasal congestion in October 
1965, and was diagnosed with an upper respiratory infection.  
The veteran was also diagnosed with bronchitis/pneumonia in 
October 1986.  

A VA examination was provided to the veteran in March 2005.  
The veteran reported developing sinus-related symptoms in the 
late 1980s, with symptoms including daily stuffiness, 
rhinorrhea, sinus pressure, and pressure headaches.  His 
symptoms were controlled with medication, but he reported 
that if he does not take his medication, he had daily 
rhinorrhea, sinus congestion, sinus headaches, and recurrent 
infections.  Some nasal stuffiness and congestion were also 
noted towards the end of the day.  Recurrent episodes of 
maxillary sinus pain were also noted, which were of a 
frequent nature.  The examiner determined surgery was not 
needed for his sinus disorder.

After reviewing his claims file and examining him, the 
examiner was unable to relate the veteran's present sinus 
disorder with his service.  The examiner noted the veteran 
was treated for a respiratory infection in 1965 and for 
bronchitis in the mid 1980s.  The examiner also noted that 
the veteran requested allergy pills in 1998.  The examiner 
found insufficient medical evidence to link the present sinus 
disorder to the few episodes of respiratory infections in 
service.  Although the veteran reported allergy testing in 
service, the examiner found no evidence of such testing.  

Although the veteran has provide testimony as to his own 
experiences and observations, the factual question of if the 
veteran's sinus disorder can be attributed to his service is 
a medical question, requiring a medical expert.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  
The veteran does not have the requisite special medical 
knowledge necessary for such opinion evidence.  

The veteran has a current sinus disorder, but there is no 
competent medical evidence to support his contention that his 
current disorder is related to his service.  As the evidence 
of record does not indicate that the veteran's sinus disorder 
is related to his service, the preponderance of the evidence 
is against the claim, and the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  
The veteran's claim for service connection for a sinus 
disorder is denied.  

Skin Disorder

The veteran contends that he has a skin disorder, in his 
groin area, due to service, including as possibly due to 
exposure to pesticides in Vietnam.  The veteran asserted in 
his March 2005 VA examination that he has had a chronic skin 
condition in the groin area since the late 1960s, and was 
diagnosed with chronic prurigo indicative of pruritus 
scrotum, or itchiness of the scrotum with an unknown cause.

The veteran has contended that he has a skin disorder that is 
related to herbicide exposure, such as Agent Orange.  He is 
presumed to have been exposed to Agent Orange while serving 
in Vietnam.  However, the only skin disorder associated with 
exposure to Agent Orange is chloracne, and the veteran is not 
shown to have chloracne.  Consequently, presumptive service 
connection based on Agent Orange exposure for a skin disorder 
is not warranted.  

The veteran's service medical records include a June 1967 
treatment record for a fungus rash over his groin and 
scrotum.  In an examination in November 1968, prior to 
release from active duty, the veteran was found to have a 
normal genito-urinary system and skin.  No complaints of a 
groin area rash were made.  There are also subsequent records 
indicating treatment for groin pain in service, including in 
April 1977.  At that time, the veteran was found to have 
epididymitis or prostatitis and no discoloration to that area 
was found.

A VA genito-urinary examination was provided to the veteran 
in September 1970.  The examiner found the veteran to have a 
redundant prepuce, but no particular findings otherwise.  The 
external genitalia were perfectly normal and neither 
hydrocele nor varicocele was found.  The scrotal contents 
showed no abnormalities.  The meatus revealed no discharge 
and there was no costovertebral angle tenderness.  The 
prostrate was normal.  A urinalysis was performed and found 
normal.  The veteran was diagnosed with a normal genito-
urinary tract.  

A VA examination for skin diseases was provided to the 
veteran in March 2005.  The examiner reviewed the claims file 
and noted that the veteran reported a long history of a rash 
over his groin area that was itchy and sometimes painful.  
The examiner noted that the veteran had been treated for a 
possible fungal infection to the groin in 1967 and testicular 
pain in 1977, which was felt to be epididymidis or 
prostatitis.  The veteran reported past use of topical, over-
the-counter antifungal and anti-yeast therapies without 
success.

The examiner found the veteran to be in no apparent distress 
and his groin area to reveal hyperpigmented patches 
encompassing the bilateral medial thighs, extending to the 
scrotum with excoriations and erosions at the junction of the 
medial thigh and buttocks bilaterally.  No scale peripherally 
was found.  The veteran was found to have chronic prurigo 
indicative of pruritus scrotum, also known as itchiness of 
the scrotum with an unknown cause and was diagnosed with 
pruritus scrotum.  

Although the examiner noted that the onset of the skin 
disorder was the late 1960s and that it was chronic in 
nature.  His report appears to be based on the veteran's 
report of a chronic condition, as the examiner does not note 
any medical evidence on which such a determination was made 
and he specifically states that the veteran's current 
condition was not related to the fungal infection in service.  
The examiner noted that the veteran's current skin disorder 
is a separate skin disorder than the fungal infection noted 
in service.  The examiner opined that the veteran currently 
has a separate skin disorder, which causes his itching, as if 
it were a fungal infection, but that he does not currently 
have a fungal infection.  He concluded that his current 
condition was not connected to the fungal infection in 
service.

Additionally, although the veteran was noted to have been 
treated for a fungal rash of the groin area in the 1960s, his 
November 1968 release from active duty examination found him 
to have a normal genito-urinary system and skin, with no 
complaints of a rash to the groin area were made.  
Furthermore, a September 1970 VA examination noted his 
external genitalia was perfectly normal.  In an October 1972 
Report of Medical History, the veteran noted that he did not 
have any skin diseases.  The evidence of record does not 
indicate that the veteran sought treatment for a rash to the 
groin area following the June 1967 complaint.  The only other 
complaints regarding the veteran's groin area of record 
following 1967 occur approximately 10 years later, and 
include an April 1977 service medical record that noted 
epididymitis and prostatitis.  Testicle tenderness was noted, 
along with swelling, but no discoloration was found.  Based 
on the contravening evidence regarding the nature of the 
veteran's skin disorder, his contention that his skin 
disorder to his groin area has been chronic in nature since 
the initial June 1967 diagnosis lacks probative value.

The only other evidence provided as to the veteran's claim is 
his belief that his groin rash developed due to Agent Orange 
exposure and his contentions that he had a chronic skin 
disorder from June 1967, as indicated in his February 2004 
notice of disagreement.  The veteran is not competent to 
render an opinion as to the etiology of his skin disorder.  
Espiritu, 2 Vet.App. at 495.  38 C.F.R. § 3.159.  Therefore, 
there is no competent medical opinion of record etiologically 
relating the appellant's current skin disorder pathology to 
his service.

Since the preponderance of the evidence of record is against 
the claim, the benefit of the doubt rule does not apply.  
Gilbert, 1 Vet.App. at 58.  The veteran's claim for service 
connection for a skin disorder, in the groin area, is denied.  


Disability Rating Evaluations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A recent decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must also consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

PTSD

The veteran was service-connected for PTSD in a February 2002 
rating decision and granted a 30 percent disability 
evaluation.  The veteran was granted a 50 percent evaluation 
in November 2004 and essentially contends that his PTSD 
symptoms are more severe than indicated by that evaluation.  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

VA outpatient treatment records indicate that the veteran has 
received therapy to reduce the intensity of his PTSD 
symptoms.  In May 2004, he reported frequent intrusive re-
experiencing symptoms, especially combat-related nightmares 
and brief dissociative episodes.  The veteran's active 
symptoms included anxiety, re-experiencing, and hyperarousal.  
An August 2004 VA outpatient treatment record similarly found 
intrusive re-experiencing symptoms, including combat-related 
nightmares and brief dissociative episodes.  The veteran was 
counseled on the need for effective stress management.

A September 2004 VA outpatient psychology note indicated that 
the veteran had chronic, severe PTSD.  His PTSD symptoms 
included recurrent, intrusive recollections of war zone 
memories, nightmares, and flashbacks.  The veteran's capacity 
to relate to others was compromised and he tended toward 
social isolation.  He was also hypervigilant and did not 
sleep for long stretches at night.  The psychologist also 
noted irritability with difficulty modulating expressions of 
anger, trouble concentrating, and exaggerated startle 
response.  The psychologist further noted that the veteran's 
personal resiliency and stamina allowed him to endure his 
chronic condition in the past and function at a high level. 

It was further noted that the veteran's condition negatively 
affected his ability to function at a fully optimal level and 
his own family relationship has at times been negatively 
affected by PTSD.  At times, during his re-experiencing 
episodes, he had poor reality testing and was unable to 
assess his spatial orientation in relation to his 
environment.  Also noted were anxiety attacks that interfered 
with his judgment and thinking and a decline in his ability 
to adapt to stressful circumstances.  The veteran's ability 
for continuous employment in a stressful environment was 
found to be guarded.  A GAF score of 41 was assessed.  

A VA examination for PTSD was provided to the veteran in 
October 2004.  The veteran reported that he continued to have 
nightmares virtually nightly that interfered with his ability 
to sleep.  He also reported intrusive thoughts and 
flashbacks, as well as being startled easily.  He avoided 
crowds and did not socialize.  He has been married for many 
years and reported that he got along with his wife.  He 
continued to work and indicated that he tolerated his peers.    

The October 2004 examiner found the veteran to be oriented to 
all spheres, casually groomed and cooperative.  Eye contact 
was limited and he displayed significant anxiety.  Speech was 
within normal limits with regard to rate and rhythm.  Mood 
was anxious and affect appropriate.  Thought processes and 
associations were logical and tight, without loosening of 
associations.  Insight and judgment were adequate and he was 
found competent.  No gross impairment of memory was observed 
and hallucinations and delusions were not noted.  Suicidal 
ideation was denied.  Homicidal ideation was reported without 
intent.  The veteran was diagnosed with chronic PTSD and a 
GAF score of 45 was assessed.

Another VA examination was provided to the veteran in March 
2005.  The veteran reported that his symptoms had worsened 
and that he was tired of his depression, flashbacks, and 
intrusive thoughts.  The veteran continued to have the same 
PTSD symptoms noted in the last VA examination.  

The veteran reported he continued to be married, that he did 
not believe they were close, but that they got along.  He 
continued to work, but was angered when people did not follow 
the rules.  He did not do anything at home and did not 
socialize. 

Mental status examination revealed the veteran was casually 
groomed and cooperative, though rather dysphoric.  His speech 
was within normal limits as to rate and rhythm.  His mood was 
depressed and affect appropriate and his thought processes 
and associations were logical and tight.  The veteran was 
oriented to all spheres.  His memory was intact and he had 
adequate insight and judgment.  No delusions or 
hallucinations were reported.  Suicidal ideation was denied; 
homicidal ideation was reported, but intent was denied.  The 
examiner noted that the veteran was working, but that it was 
unclear as to how long the veteran would be able to sustain 
employment.  The veteran also reported considerable 
frustration with his coworkers and social isolation.  No 
impairment of thought processing or communication was noted.  
The veteran was found to be competent and a GAF of 42 was 
assessed.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).   The 
veteran's PTSD symptoms are not indicative of occupational 
and social impairment, with deficiencies in most areas, such 
as family relations, judgment, thinking, or mood indicative 
of a 70 percent rating.  

The veteran's VA examinations repeatedly found the veteran's 
speech to be normal, coherent and logical.  Additionally, 
although panic attacks were reported in the VA examinations, 
he did not display symptoms of panic of a near-continuous 
nature.  During his re-experiencing episodes, he had poor 
reality testing and was unable to assess his spatial 
orientation in relation to his environment.  However, such 
problems were confined and did not impact his social and 
occupational adaptability.  His examiners found him to be 
oriented, competent, and capable of managing his benefit 
payments in his own interests.  He has also been employed for 
years with the same employer and has not indicated that he is 
unable to perform his job due to his PTSD symptoms.  Although 
the veteran was depressed, he displayed the ability to 
function independently, appropriately, and effectively.  He 
worked full time and although the veteran reported his 
irritation with his coworkers and anger, he also noted that 
he got along with and tolerated them.  

The veteran continued to be employed and displayed adequate 
memory, insight, and judgment.  Additionally, although the 
veteran has indicated that he is irritable and quarrelsome, 
his impulse control is not so impaired that it would rise to 
the level that would include unprovoked irritability with 
periods of violence.  No periods of violence were reported, 
even when the veteran indicated that he got irritable when 
his coworkers did not follow the rules.

The VA examiners reported the veteran to be groomed and 
dressed.  The veteran has also indicated that he had 
homicidal ideation, but without intent to cause him to be a 
danger to others.  Suicidal ideation was denied.  He did 
report obsessional rituals in his February 2004 notice of 
disagreement, but the degree that any such behavior impacts 
his life is unknown, especially since he did not report any 
obsessional rituals to his either of his VA examiners or 
treater.  

The veteran reported an increase in his social isolation.  
The veteran, however, has not demonstrated an inability to 
establish and maintain effective relationships.  He got along 
with his co-workers and continued to maintain a relationship 
with his wife.  Thus, although the veteran has difficulty 
establishing and maintaining effective social relationships, 
he is not completely unable to do so.    

The veteran's PTSD symptoms do not rise to the level of a 70 
percent evaluation.  Although the veteran's GAF scores 
reflect some serious symptoms, the Court has held that a GAF 
score is only one factor in determining a veteran's 
disability rating. See Brambley v. Principi, 17 Vet. App. 20, 
26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  
The majority of the veteran's symptoms do not reflect such a 
severity to warrant a 70 percent evaluation.  Additionally, 
although his VA physician indicated in a September 2004 VA 
outpatient treatment record that the veteran had chronic, 
severe PTSD, the symptomatology represented in the evidence 
of record is more reflective of the type of symptomatology 
indicated by a 50 percent evaluation, such as disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective relationships, and panic attacks more 
than once a week, but not near-continuous panic.  The Board 
must base its decision on the evidence of record, as it is 
applicable to the rating code.  Based on the evidence, the 
veteran's symptoms are not indicative of the type of severity 
warranting a 70 percent rating at this time.  

Finally, the Board finds that there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant a compensable rating on an 
extra-schedular basis.  His PTSD is not productive of 
frequent periods of hospitalization and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Right and Left Hips

The veteran essentially contends that his right and left hip 
disabilities are more severe than indicated by the initial 10 
percent evaluations granted each hip.

The regulations contain a number of provisions relating to 
the hips.  Under Diagnostic Code 5250, favorable ankylosis of 
the hip, in flexion at an angle between 20 and 40 degrees, 
with slight adduction or abduction, warrants a 60 percent 
rating, while evidence of intermediate ankylosis of the hip 
warrants a 70 percent rating under the same diagnostic code.  
Evidence of extremely unfavorable ankylosis of the hip, with 
the foot not reaching the ground and requiring the use of 
crutches, warrants a 90 percent maximum rating and 
entitlement to special monthly compensation.  38 C.F.R. § 
4.71a, Diagnostic Code 5250.  A flail joint of the hip 
warrants an 80 percent rating under Diagnostic Code 5254.  38 
C.F.R. § 4.71a, Diagnostic Code 5250.  As the appellant has 
not demonstrated such symptomatology, these codes are not for 
application.

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  A 40 percent rating requires flexion limited to 10 
degrees. 38 C.F.R. § 4.71(a), Diagnostic Code 5252

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.  Under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees; or there is limitation of abduction and cannot 
cross legs, a 10 percent evaluation is assigned.  Where there 
is limitation of abduction with motion lost beyond 10 
degrees, a 20 percent rating is assigned.

An October 2004 VA examination found a full range of motion 
for both hips to include flexion to 90 degrees, extension to 
neutral, and 30 degrees of abduction; all movements were pain 
free.  X-rays found osteoarthritis of the hips, bilaterally, 
with the osteoarthritis of the right hip more progressive 
than the left.

In a March 2005 VA examination, the appellant demonstrated 
flexion to 120 degrees, extension to 0 degrees, and abduction 
to 45 degrees for the left hip, without pain.  The right hip 
flexion was to 40 degrees, with pain noted between 20 and 40 
degrees.  Right hip extension was to 0 degrees, with pain 
noted at 0 degrees.  Right hip abduction was to 20 degrees, 
with pain noted at 20 degrees.  There was no weakness in 
fatigability to repetition against resistance in the left 
hip.  The right hip could not be tested due to severe pain 
with range of motion of the right hip.

The appellant's bilateral hip disability was evaluated by the 
RO as arthritis under Diagnostic Code 5003. Diagnostic Code 
5003 provides that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  Ten percent is the 
minimum compensable rating under the criteria used to 
evaluate the hip and thigh. A higher rating may be assigned 
for arthritis under Diagnostic Codes 5003 and 5010, but only 
if there is limitation of motion or x-ray evidence of 
involvement of at least two joints, neither of which is 
present here.  A finding in excess of 10 percent based on 
limitation of motion is not warranted, based on the bilateral 
range of motion  findings of the VA examinations.

The appellant has also put forth credible complaints of pain 
on use of the joint.  With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's left hip disability is likely manifested by some 
functional limitation due to pain on motion.  The currently 
assigned initial evaluation of 10 percent, but not more, is 
warranted for the left hip disability.  The Board notes that 
this 10 percent rating contemplates complaints of pain, 
especially on extended use.  There is no showing of any other 
functional impairment which would warrant a higher rating for 
the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5003.  When examined in March 
2005, it was reported that there was no weakness or 
fatigability to repetition against resistance in the left 
hip.  Therefore, the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for the left 
hip.  

The veteran's right hip, however, is evidenced by severe 
pain, as indicated in the March 2005 VA examination and X-ray 
evidence of progressive osteoarthritis.  The veteran will be 
given the benefit of the doubt on the nature of his right hip 
pain and the extent of its infringement on his life.  The 
Board finds that there is evidence of functional impairment 
as a result of pain on movement, which approximates flexion 
limited to 30 degrees.  In this case, his March 2005 VA 
examination indicated that he had flexion limited to 40 
degrees, but that pain was noted between 20 to 40 degrees.  
The objective evidence, however, does not approximate a 
limitation of flexion to 20 degrees, even when considering 
pain, as the range of motion still encompassed the ability to 
flex to 40 degrees.  There is no evidence that the veteran 
meets the criteria for the next higher 30 percent rating 
based on a range of motion limited to 20 degrees.  

The Board finds that a limitation of 30 degrees can be 
approximated by taking into account the veteran's limited 
flexion of 40 degrees and pain.  Thus the right hip 
disability, including pain, approximates symptoms warranting 
a 20 percent rating.  The preponderance of the evidence is 
against the claim for a rating in excess of 20 percent.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a sinus disorder is denied.

Service connection for a skin disorder is denied.  

An evaluation in excess of 50 percent for PTSD is denied.

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for right hip arthritis, 
but no higher, is granted.

An evaluation in excess of 10 percent for left hip arthritis 
is denied.  


REMAND

The veteran was granted service connection for post traumatic 
left chest wall pain in a January 2006 rating decision, in 
part due to a May 2005 letter from the veteran's private 
physician, Dr. R.B., indicating that the veteran's left chest 
wall pain was more likely than not related to the veteran's 
Vietnam service, based on the veteran's claim that he 
received a shrapnel wound to his left chest wall.  Dr. R.B.'s 
opinion and medical records, however, do not provide findings 
as to objective findings on the current state of the 
veteran's chest wall.

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be afforded an 
examination regarding his left chest 
wall to ascertain the nature of the 
disorder.  The claims file must be made 
available to and be reviewed by the 
physician.  Based on the examination 
findings, historical records, and 
medical principles, the physician 
should report all current symptoms 
associated with residuals of a shell 
fragment wound to the left chest wall.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


